Case 2:19-cv-06325-DSF-JEM Document 43 Filed 03/18/20 Page 1 of 2 Page ID #:563


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES − GENERAL

 Case
 No.: 2:19−cv−06325−DSF−JEM                         Date: 3/18/2020
 Title: MICHAEL WINDELER ET AL V. CAMBRIA COMMUNITY SERVICES
 DISTRICT ET AL

 Present: The Honorable John E. McDermott, United States Magistrate Judge
 Deputy Clerk: Sharon Lorenzo
 Court Reporter: N/A

          Attorneys Present for Plaintiff:            Attorneys Present for Defendant:
                   Not Present                               Not present

 PROCEEDINGS:          (In Chambers) SCHEDULING OF SETTLEMENT
                       CONFERENCE
      The parties, having elected/been ordered to have Magistrate Judge McDermott conduct a
 settlement conference of this matter, are directed to contact Judge McDermott’s clerk,
 ShaRon Anthony, at (213) 894−0216, to schedule the conference at an appropriate time.
 Prior to contacting the clerk, the parties should confer and agree on at least three
 possible dates at 10:00 a.m. for the settlement conference. The parties are advised that they
 should contact the clerk so as to allow sufficient time for the court to schedule the settlement
 conference. The proposed dates should be consistent with the Local Rules, the Federal Rules
 of Civil Procedure, and in accordance with any orders or dates set by the District Judge.
 Further instructions regarding briefing will be provided by way of the Settlement Conference
 Order once a date has been set.
     The parties are directed to provide to Magistrate Judge McDermott a copy of all
 relevant pleadings including the complaint, answer and Rule 26(f) Joint Report.

 Initials of Preparer: san
Case 2:19-cv-06325-DSF-JEM Document 43 Filed 03/18/20 Page 2 of 2 Page ID #:564
 CV−90(10/08)                   Civil Minutes − General              Page 1 of 1
